Opinión disidente del
Juez Asociado Señor Negrón García.
Como adjudicación pura de derecho, de su faz surgen los vicios para declarar inconstitucional la Ley Habilitadora del Referéndum sobre Enmiendas a la Constitución de Puerto Rico de 1994 (en adelante Ley Habilitadora), Ley Núm. 49 de 2 de agosto de 1994 (16 L.P.R.A. see. 956 et seq.) y a la vez de inmediato paralizar el desembolso de fondos públicos por la Comisión Estatal de Elecciones (en adelante C.E.E.).
En el fondo estamos una vez más ante la figura patoló-gica de la partidocracia, anatema de una verdadera democracia. La historia se repite; sólo han cambiado los protagonistas principales y la específica controversia polí-tico-partidista que ha de ser sometida al electorado. Hace casi tres (3) años era el “Referéndum” denominado Recla-mación de Derechos Democráticos propulsado por el enton-ces Gobernador Honorable Rafael Hernández Colón; hoy, el “Referéndum” sobre tres (3) enmiendas constitucionales impulsado por el actual Primer Ejecutivo Honorable Pedro Rosselló González. Una misma circunstancia los une, a saber, el reclamo de poder usar los fondos públicos, sin lími-tes, para llevar a cabo una masiva campaña publicitaria para exaltar la obra gubernamental bajo el palio de “infor-mar” a la ciudadanía.
Como diferencia detectamos que ahora el foro judicial a través del Tribunal Superior, Sala de San Juan (Hon. Gil*863berto Gierbolini, hijo, Juez), dictaminó su ilegalidad. Así acogió los razonamientos expuestos en nuestra opinión disidente en Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402 (1991), en que sostuvimos la inconstitucionalidad de esa práctica. Reiteramos y ampliamos ese curso decisorio.
i — 4
Primero, por todos es conocido que [l]as agencias de publicidad cuentan con expertos conocedores de la con-ducta humana. Ideas, imágenes, detalles visuales y gráfi-cos aparentemente insignificantes pueden esconder solapa-damente un mensaje político. Por lo tanto, no podemos abstraemos de los adelantos de la industria de las comu-nicaciones y del desarrollo de complejas técnicas para en-cubrir mensajes. Así, podría sustituir la burda y repudiada práctica de la compra del voto por una refinada fórmula que penetra el inconsciente del elector. De esta manera, un ingenioso anuncio radial o televisivo puede ser una fina argucia para encubrir un mensaje político-partidista”. (Enfasis suplido.) P.N.P. v. Hernández, Srio. D.T.O.P., 122 D.P.R. 362, 388-389 (1988), opinión concurrente.
Y, segundo, “[l]os jueces no viven en un vacío. Sabemos lo que el resto de la comunidad sabe”. Pueblo v. Marrero, 79 D.P.R. 649, 658 (1956). “Cuando los hechos son suficien-temente abrumadores, hasta los tribunales pueden tomar conocimiento judicial de los mismos, y de ese modo evitar en parte la censura expresada por Bentham al efecto de que el arte de la jurisprudencia consiste en desconocer me-tódicamente lo que todo el mundo sabe.” (Enfasis suplido.) Ballester v. Tribunal de Apelación, 61 D.P.R. 474, 507-508 (1943).
Al respecto, tomamos conocimiento de que una vez apro-bada la Ley Habilitadora se inició una masiva y costosa campaña publicitaria que saturó de anuncios los medios de *864comunicación —televisión, radio y prensa— para resaltar la imagen gubernamental, tales como, “La gente pobre con esto ha solucionado el problema de sus males ... Esta es una de las cosas mejores que ha hecho el Gobierno ... A los que critican la taijeta, que la saquen para que vean que se van a sentir tan feliz como yo, con la tarjeta de Rosselló. ESE ES EL PODER DE SALUD”; “Pisándole los talones a los maleantes ... Policía de Puerto Rico: Haciendo lo que nos toca”; “El turismo está trabajando ... Hemos logrado traer 150,000 más turistas que antes ... El turismo está trabajando para tí, creando más empleos ahora”, y “Auto-ridad de Energía Eléctrica: Brillando hacia el futuro”.
Reafirmamos el prisma judicial pertinente: “la preemi-nencia del derecho al sufragio. En nuestro país, incuestio-nablemente existe un ‘mandato insoslayable en la Carta de Derechos[, Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1] imponiéndole la obligación [a la Asamblea Legislativa] de garantizar —palabra clave— la pureza del sistema electoral. Proviene de “garante”, esto es, que da garantía, asegurando y protegiendo algo contra algún riesgo o necesidad’. (Énfasis en el original.) P.S.P., P.P.D., P.I.P. v. Romero Barceló, supra, 294-295.” (Escolio omitido.) Gierbolini Rodríguez v. Gobernador, supra, pág. 413, opinión disidente.
¿Podemos negarle filiación constitucional a la prohibi-ción de anuncios gubernamentales? Los principios de alta moralidad pública que inspiran esta prohibición en la Ley Electoral de Puerto Rico están inmersos en el axioma de igualdad electoral que late en la Constitución; en la nece-sidad de un juego justo electoral. Rechazamos, pues, la dis-tinción que nos proponen los peticionarios Honorable Ros-selló González et al., entre elecciones generales y referéndum; en ambos se ejercita el sufragio electoral y, por ende, la Asamblea Legislativa viene obligada a “garantí-*865zar” que el proceso responda a la voz de la conciencia del elector, “libre de toda coacción”.
El clima de desventaja creado con una campaña de pu-blicidad de este género tiende a viciar el debate y es una muestra de inmadurez política que debilita la democracia. “Es hora de desterrar de nuestro suelo la PARTIDOCRA-CIA, esto es, la creencia de que el Gobierno y el partido político mayoritario son una misma cosa. De acuerdo con nuestra Constitución, es axiomático que si la conducta en la cual se incurrió es ilegal o atenta contra las sanas nor-mas jurídicas, o administrativas vigentes para el mejor desembolso de fondos públicos, ni la lealtad de un ciuda-dano —incluso la de los funcionarios públicos hacia su par-tido político— ni la obediencia jerárquica son defensas válidas.” (Énfasis en el original suprimido y énfasis suplido.) A.E.E. y A.A.A. v. P.N.P., 128 D.P.R. 294, 299 (1991), voto concurrente.
Estamos ante la modalidad de enriquecimiento injusto electoral, pues tales gastos incrementan indirecta, pero sustancialmente, las arcas del partido que el Gobierno con-trola en exceso de los límites de las asignaciones autoriza-das en el Fondo Electoral. Constitucionalmente no puede prevalecer.
HH H-l
Por estas razones consideramos inmeritorios los plan-teamientos de los peticionarios, Rosselló González et al., en particular el de la Compañía de Turismo que sostiene que el referéndum no es de naturaleza político-partidista, sino “cívico-social”. Invoca la Resolución mayoritaria de este Tribunal de 4 de agosto de 1994, que en contravención a la Constitución, los cánones de ética y la mejor tradición judicial, permitieron a los jueces involucrarse en una cam-paña oficial contra la propuesta enmienda de aumentar el número de miembros de este Foro.
*866El barniz de legitimidad que se le ha pretendido dar, a base de la tesis de que estamos ante unas propuestas “cí-vicas”, sólo convence a los ingenuos. Las enmiendas cons-titucionales objeto del referéndum son claramente de ca-rácter político-partidistas; del adjetivo “cívico” únicamente tienen la definición de ser “[r]elativo a la ciudadanía o a los ciudadanos como colectividad política”. Diccionario general ilustrado de la lengua española, Barcelona, Ed. Bibliograf, 1973, pág. 365. Más allá de ese ingenioso juego de pala-bras, “[b]asta un breve repaso a los debates de la Asamblea Constituyente, a las actuales posiciones de los partidos po-líticos, Partido Nuevo Progresista (P.N.P.), Partido Popular Democrático (P.P.D.) y Partido Independentista Puertorri-queño (P.I.P.), y a las manifestaciones de sus líderes, para así confirmarlo”. In re Vigencia, supra, opinión disidente.
HH HH W
Aclarados estos extremos, concentramos en lo real-mente medular, el pedido de los demandantes recurridos Rubén Berrios Martínez, el RI.R y su Comisionado Electoral Manuel Rodríguez Orellana, a los efectos de que orde-nemos a la C.E.E. que se abstenga de hacer erogaciones de los fondos asignados por la Ley Habilitadora para la cam-paña educativa.
Resumen así sus planteamientos:
[E]l mensaje que habrá de comunicar la Comisión Estatal de Elecciones en su llamada campaña de “orientación” sobre el con-tenido de las enmiendas va dirigido a promover que el electo-rado acuda a votar a favor de las enmiendas propuestas. Esto es así particularmente en vista de la negativa gubernamental de financiar públicamente a los partidos políticos principales que interesan comunicar un mensaje en contra de la aprobación de las enmiendas. En ausencia de financiamiento para los partidos políticos, la C.E.E. saturará los medios con cerca de $2,000,000 en anuncios en dos meses, ahogando las voces que, tenues por falta de fondos suficientes, se podrán oponer a la aprobación de las enmiendas. Aunque el Presidente de la C.E.E. no tenga la *867intención de favorecer ni desfavorecer ninguna posición o en-mienda, su interpretación supuestamente “neutral” le hace cómplice de un partido de gobierno que por medio de la Ley Habilitadora ha pretendido monopolizar abusivamente el mer-cado de las ideas con saturación de anuncios pagados con fon-dos públicos a favor de acudir a las urnas a “votar por” las enmiendas, a la vez que se niega a facilitar el saludable debate de las ideas que necesita la democracia mediante^ el financia-miento público de las campañas de la oposición. (Enfasis en el original.) Caso Núm. CE-94-588, Parte II, Oposición a recursos de certiorari y solicitud en auxilio de jurisdicción, pág. 7.
El señalamiento ensancha las puertas decisorias de este Tribunal. Nos fuerza a reproducir los principios aplicables a todo referéndum, según nuestro disenso en Gierbolini Rodríguez v. Gobernador, supra. Expongámoslos.
Primero, cualquier referéndum o consulta sometida al electo-rado no puede ser engañosa. La ambigüedad —intencional o no— en el lenguaje de cualesquiera propuestas es incompatible con nuestra Constitución y democracia. La razón es sencilla: “SABIDO ES QUE EL IDIOMA POSEE, ENTRE SUS MÚLTI-PLES ELEMENTOS, LA POSIBILIDAD DE RESULTAR AMBIGUO. Esto es, las palabras no siempre informan directa e inequívocamente. En esos casos ocurre entonces un resultado que niega la esencia misma de la lengua: UN PROBLEMA DE INCOMUNICACIÓN.” (Énfasis en el original.) Granados v. Ro-dríguez Estrada V, 127 D.P.R. 1, 349 (1991), opinión disidente. Ello significa que las propuestas han de ser específicas y claras. En sus particulares esenciales han de cumplir con los requisi-tos estatutarios y constitucionales.
Segundo, el referéndum es nulo si se celebra con restricciones que impiden al elector emitir libremente su expresión, esto es, depositar su voto individual e inteligente.
Tercero, aunque usualmente no es menester someter —me-diante su inclusión en la papeleta— todo el texto de ley, su validez exige que se brinde a la ciudadanía el conocimiento cabal de las propuestas y sobre lo que van a votar. Es imperativo, además, que en la papeleta se incluyan y aparezcan todos los elementos informativos necesarios para una decisión racional, ilustrada y completa. Ello incluye las consecuencias y efectos de un voto afirmativo o negativo. La existencia sustancial de un vacío insalvable entre la ley, estos extremos y la papeleta anu-lan a priori el referéndum.
Cuarto, el criterio judicial para evaluar la validez y suficien-cia legal de la papeleta a usarse es si la misma brinda al elector *868la alternativa de votar a favor o en contra de determinada(s) propuesta(s). Ese examen judicial se realiza visualmente a base de lo que sólo revela el documento de la papeleta —tal y como es presentada al elector— vis-á-vis la ley; y, claro está, sin ig-norar la información oficial diseminada al respecto.
Quinto, la obligación legislativa de garantizar la pureza electoral y la libre expresión conlleva que las propuestas sometidas a la ciudadanía estén presentadas de forma constitucional-mente apropiada; deben brindar a los electores suficiente opor-tunidad para expresar su libre voluntad. Dicho de otro modo, en un referéndum constitucionalmente no pueden someterse dos (2) o más propuestas juntas, de modo tal que la expresión del elector sobre una conteste las otras.
Y sexto, es inconstitucional la combinación de varias propues-tas de derechos que, por su presentación unitaria o en bloque, obliguen al elector a contestar afirmativa o negativamente to-dos los derechos, aun cuando de su faz exista incompatibilidad. Constitucionalmente sólo pueden presentarse en bloque si to-das las distintas partes de las propuestas así englobadas están evidente y naturalmente relacionadas, no son incompatibles y, al ser unidas, forman de hecho una sola, completa y armoniosa.
En síntesis, el análisis jurídico final es si existe una relación natural entre todas las propuestas incluidas en la papeleta. Si de un lado hay propuestas que contienen sujetos separados e independientes, entonces no son susceptibles a combinarse en la papeleta como una sola. Estaríamos claramente ante el pro-pósito ilegal de juntarlas para lograr acumular votos para todas. Ello, en sus dos (2) alternativas —afirmativa^ o negati-va— atentaría contra la libre expresión del elector. (Enfasis en el original suprimido y énfasis suplido.) Gierbolini Rodríguez v. Gobernador, supra, págs. 418-419, opinión disidente.
IV
Frente a estos principios tienen razón los recurridos Berrios Martínez et al., al sostener que el mandato en la Ley Habilitadora, a los efectos de que la instrucción al calce de la papeleta “especificará claramente que el elector votará separadamente por cada una de las enmiendas propuestas, y que tiene la opción de votar por todas o por sólo algunas de las propuestas”, es susceptible de interpretarse como un intento de “influir al elector a votar a favor de las tres *869enmiendas. Después de todo, Votar por’ una cosa, en el lenguaje común, significa Votar a favor’. Para mantener la neutralidad en unas instrucciones sobre cómo votar en una decisión de ‘Sí’ o ‘No’, sería preciso indicar que el elector votará separadamente a favor o en contra de cada una de las enmiendas propuestas, y que tiene la opción de votar a favor o en contra de todas o de sólo algunas de las propuestas”. (Enfasis en el original.) Caso Núm. CE-94-588, Parte II, Oposición a recursos de certiorari y solicitud en auxilio de jurisdicción, pág. 6.
La cuestión reviste gran seriedad y nos traslada inelu-diblemente al examen de la papeleta bajo la óptica constitucional. El Art. 2 de la Ley Habilitadora, supra, 16 L.P.R.A. sec. 956a, omitió exigir que en la papeleta se transcriban los textos vigentes sobre fianza (derecho abso-luto) y la facultad del Tribunal Supremo de variar su com-posición que se intentan eliminar. Como consecuencia, para el elector no aparecerán “todos los elementos informa-tivos necesarios para una decisión racional, ilustrada y completa”. (Enfasis en el original.) Gierbolini Rodríguez v. Gobernador, supra, pág. 418.
Como la papeleta no contendrá ese texto, el elector úni-camente votará a favor o en contra de aumentar a nueve (9) los miembros de este Tribunal. Sin embargo, ¿qué de la actual cláusula facultativa que poseemos a los efectos de que ‘‘[e]l número de sus jueces sólo podrá ser variado por ley, a solicitud del propio Tribunal Supremo”? Art. V, Sec. 3, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 356. No es necesario mucho esfuerzo mental para percatarse de la ne-cesidad de que deben incluirse los textos vigentes de la fianza y el Tribunal Supremo. Sin ellos el elector no podrá compararlos para votar con conocimiento de causa. “El [SÍ] o el [NO], como adverbios afirmativo y negativo excluyen-tes entre sí, representan las formas más drásticas y extre-mas de comunicar asentimiento o rechazo. En lógica, tiene que ser producto del juicio, esto es, de una ‘operación de *870entendimiento’. Implica la comparación de dos ideas para conocer y determinar sus relaciones’. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1970, T. II, pág. 774.” Gierbolini Rodríguez v. Gobernador, supra, pág. 433.
Asumiendo que en la campaña “educativa” la Comisión Estatal difundiera el texto íntegro vigente y el propuesto, ello no subsanaría este grave vicio constitucional; estaría-mos dependiendo de la buena o mala memoria de cada elector. No cabe argumentar que el señalamiento es técnico. En lo referente a enmiendas a nuestra Constitu-ción, los tribunales hemos de exigir la más escrupulosa ob-servancia de los principios rectores que garantizan el sufragio.
La omisión en la papeleta de los textos vigentes sobre el derecho absoluto a fianza y la facultad del Tribunal Supremo para originar modificaciones en su composición, es defecto sustancial. Si añadimos la ausencia de símbolos que orienten al elector analfabeto estamos ante dos (2) vi-cios que afectan la legitimidad del referéndum. “En toda comunicación hay un emisor que envía un mensaje y un receptor que lo recibe. Distinto a otros, en este referéndum no se proveen símbolos o figuras geométricas para identifi-car las propuestas y atender la emisión de votos por aquel sector de ciudadanos que lamentablemente están sumergi-dos en la obscuridad del analfabetismo. Es chocante que la Asamblea Legislativa haya actuado así en contravención de la admonición constitucional de que ‘[n]adie será pri-vado del derecho al voto por no saber leer o escribir...’. Art. VI, Sec. 4, Const. E.L.A., supra, pág. 367.” Gierbolini Rodríguez v. Gobernador, supra, pág. 436.
V
Las circunstancias expuestas surgen de un simple aná-lisis de la Ley Habilitadora. Nos mueven a coincidir con los *871recurridos Berrios Martínez et al., en que debimos parali-zar el desembolso de fondos públicos que hizo la C.E.E. Se trata de unas lagunas que a priori afectan la pureza, legi-timidad y confiabilidad de los resultados del referéndum. Existe un insalvable abismo entre el texto de ley, implanta-ción de la campaña oficial, la papeleta y nuestra Constitución. Correspondería a la Asamblea Legislativa subsanarlas. No concebimos que este Tribunal se convierta en el diseñador de una papeleta que va a contener una propuesta eliminación en torno a una de sus prerrogativas fundamentales.
Por interacción del Art. 5 de la Ley Habilitadora, supra, 16 L.P.R.A. sec. 956d, y la Ley Electoral de Puerto Rico, la fecha límite para la C.E.E. ordenar la impresión de las papeletas y preparar los paquetes para su oportuna distri-bución es el 21 de septiembre. Por estas razones disentimos. No se debió posponer la cuestión hasta que el tribunal de instancia pasara juicio. A fin de cuentas, es razonablemente anticipable que cualquiera que sea, su dic-tamen regresará a este foro, único facultado para decidir la inconstitucionalidad de una ley. ¿Por qué demorar la cues-tión? ¿Por qué permitir que se incurra en más desembolsos de fondos públicos? ¿Por qué dejar que los partidos políti-cos mengüen sus limitados fondos electorales?
En fin, ¿por qué someter a Puerto Rico a semejante costo económico y espiritual?
— O —